Citation Nr: 0616620	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-29 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than November 5, 
2002, for the grant of service connection for cancer of the 
larynx and residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Oakland, 
California Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO granted service connection for larynx cancer and residuals 
of that cancer, and assigned an effective date of November 5, 
2002.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no written record that VA received an informal 
or formal claim for benefits related to the veteran's larynx 
cancer in 1994.

3.  VA received a formal claim for service connection for 
larynx cancer on November 5, 2003.


CONCLUSION OF LAW

The effective date for service connection for cancer of the 
larynx and residuals may not precede November 5, 2002.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 
3.114(a)(3), 3.151(a), 3.159, 3.400 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, the RO issued the veteran a VCAA notice in 
January 2004.  That  notice informed the veteran of the type 
of information and evidence that was needed to substantiate a 
claim for service connection.  That notice did not inform the 
veteran of the type of evidence necessary to establish a 
disability rating or an effective date for the disabilities 
on appeal.  Despite the inadequacy of the VCAA notices as to 
the elements of establishing disability ratings or effective 
dates, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision in the issue 
of entitlement to an earlier effective date for the grant of 
service connection for cancer of the larynx and residuals.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
AOJ, the Board must consider whether the veteran has been 
prejudiced thereby).

In a June 2004 statement of the case, the RO explained the 
law and regulations governing the establishment of an 
effective date, identified the evidence that had been 
considered, and explained the reasons for the effective date 
assigned in this case.  Subsequently, in May 2006, the 
veteran had a videoconference hearing before the undersigned 
Veterans Law Judge.  VA has conducted all appropriate 
development of relevant evidence, and has secured all 
available pertinent evidence.  The veteran has had a 
meaningful opportunity to participate in the processing of 
his claim, including his appeal of the effective date.  
Therefore, the Board concludes that the veteran was not 
prejudiced by the timing of the notice regarding the 
effective date.  The Board finds that VA has adequately 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, the Board finds such error to be harmless error that 
would not reasonably affect the outcome of the veteran's 
claim.

Effective Date

The veteran had active service from 1963 to 1967.  He was 
diagnosed with cancer of the larynx in 1981.  On November 5, 
2003, the RO stamped as received the veteran's claim for 
service connection for cancer of the larynx.  In a March 2004 
rating decision, the RO granted service connection for the 
veteran's larynx cancer and residuals based on a presumption 
that the cancer developed as a result of exposure to an 
herbicide agent during his service in Vietnam.  The 
presumption of service connection for larynx cancer based on 
herbicide exposure became effective due to liberalizing 
legislation that was effective on June 9, 1994.  Finding that 
the veteran had requested service connection for his larynx 
cancer more than one year after the effective date of the 
liberalizing legislation, the RO granted an effective date of 
November 5, 2002, one year prior to the receipt of the 
veteran's request for review.  See 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114(a)(3).

The veteran contends that the effective date for service 
connection and compensation for his larynx cancer and 
residuals should be at least as early as 1993, when he 
underwent a laryngectomy.  The veteran has submitted a copy 
of a completed claim form for VA compensation or pension for 
cancer and laryngectomy, signed by the veteran and dated May 
16, 1994.  The veteran and his wife have both stated that 
they mailed that claim form to the St. Petersburg, Florida, 
RO in 1994.  In June 2004, the Oakland RO contacted the St. 
Petersburg RO and asked whether St. Petersburg RO had a 
claims file for the veteran, noting the veteran's report of 
having filed a claim with the St. Petersburg RO in 1994.  The 
St. Petersburg RO responded that there was no claims file for 
the veteran at the St. Petersburg RO.

Unless otherwise provided, the effective date for an award of 
compensation for service-connected disability shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  The 
effective date will be the date of the receipt of the claim 
or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

A claim or application for VA disability compensation means a 
formal or informal communication in writing requesting a 
determination of entitlement to a benefit, or evidence of a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  A 
formal claim is one filed on the form prescribed by VA.  
38 C.F.R. § 3.151(a).  Any communication indicating an intent 
to apply for benefits may be considered an informal claim.  
When VA receives an informal claim, VA has a duty to provide 
an application form to the claimant.  If a formal claim is 
received within one year after it was sent to the claimant, 
the formal claim will be considered filed as to the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2005).  

In an April 2004 notice of disagreement, and in the May 2006 
hearing, the veteran and his wife have indicated that they 
communicated with the St. Petersburg RO by telephone two 
times in 1994.  The veteran's wife indicated that she called 
the RO when they originally applied for benefits, and asked 
about benefits.  The veteran's wife stated that the person 
she spoke with at the RO told her that it was not clear 
whether the veteran would be eligible for benefits, because 
benefits depended on income, and the veteran was receiving 
Social Security benefits.  The veteran and his wife indicated 
that after they filed the claim and received no response for 
several months, the wife called the RO again.  The veteran 
stated that the RO told his wife that VA could not help him 
because they were cutting down on the number of new patients 
they were seeing.  The veteran's wife stated that the RO told 
her that if they had not received any response to their 
claim, it must have been denied.

The veteran has asserted that the statements made by RO 
personnel mislead him into believing that he was not eligible 
for VA benefits.  He noted that VA did not contact him when 
VA began to presume that his type of cancer was linked to 
herbicide exposure.

The copy submitted by the veteran shows that he completed a 
claim form in 1994.  There is no 1994 date stamp on that 
form, and the St. Petersburg RO has no record of receiving 
the formal claim, or of any communications with the veteran 
or his wife in 1994.  It is not possible to learn from the 
existing evidence why the completed claim form dated in 1994 
and the 1994 telephone conversations are not in the records 
of the St. Petersburg RO.  In the absence of written evidence 
that the RO received a formal or informal claim in 1994, 
however, the Board declines to conclude that the RO received 
a claim then.

In the 2006 hearing, the veteran's wife explained that in 
1994 she was hoping that the veteran would receive VA medical 
care, and that RO personnel also discussed with her the 
possibility of non-service-connected pension.  As cancer of 
the larynx was presumed service connected in veterans exposed 
to herbicides effective June 9, 1994, it would appear that 
any RO personnel who communicated with the veteran or his 
wife on or after June 9, 1994, would have served the veteran 
best by raising the possibility of service-connected 
compensation.  VA is not generally obligated to notify 
claimants of changes in the law unless there is a specific 
provision in the liberalizing law.  Such a duty may exist, 
however, where VA knew or should have known of a claimant's 
entitlement.  Lyman v. Brown, 5 Vet. App. 194, 197 (1993).  
In any case, faulty advice on the part of VA employees cannot 
serve as the basis for an earlier effective date.  A call or 
visit to the RO inquiring about benefits could constitute an 
informal claim, if the communication is specific enough, and 
is in written form in the claims folder.  Shields v. Brown, 8 
Vet. App. 346, 351 (1995); McTighe v. Brown, 7 Vet. App. 29, 
30 (1994).

In a June 2004 statement of the case, the RO noted that the 
veteran's November 2003 claim form indicated that the veteran 
had not previously filed a claim for VA benefits.  The 
veteran has stated that the November 2003 form was filled out 
by a VA employee at the Oakland RO, and that the employee was 
in error when she checked "no" with regard to previous 
claims.  The Board accepts the veteran's statement that 
another person filled out the 2003 claim form.  The Board 
will not consider that item on the 2003 claim form as 
evidence that the veteran did not file a claim prior to 2003.

The Board regrets any faulty record keeping or faulty advice 
by the St. Petersburg RO in 1994 that may have hampered the 
establishment of VA benefits for the veteran's larynx cancer 
and residuals at that time.  Nonetheless, the available 
written evidence does not document that the RO received an 
informal or formal claim from the veteran in 1994.  The Board 
finds that the more recently received evidence regarding 
events in 1994 is credible, but does not balance the lack of 
contemporaneous documentation.  Therefore, the preponderance 
of the evidence is against an earlier effective date for 
service connection for the veteran's larynx cancer and 
residuals.


ORDER

Entitlement to an effective date earlier than November 5, 
2002, for the grant of service connection for cancer of the 
larynx and residuals is denied.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


